ROTOBLOCK CORPORATION treet Santa Rosa, CA 95401 April 19, 2010 Lynn Dicker Staff Accountant Securities and Exchange Commission treet NE Washington, D.C. 20549 Rotoblock Corporation Form 10-K for the fiscal year ended April 30, 2009 File No. 0-51428 Dear Ms. Dicker: We are in receipt of your comment letter of April 8, 2010. Form 10-K for the Fiscal Year Ended April 30, 2009 Item 9A Controls and Procedures As requested by your letter, the company’sfuture filings will contain the disclosures described in your comments. As you confirmed with our legal counsel today, the referenced Form 10-K will not need to be amended to include the additional disclosures referred to in your letter. The Company acknowledges that: • the Company is responsible for the adequacy and accuracy of the disclosures in the filings; • staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action under the federal securities laws of the United States; and • the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Lynn Dicker April 19, 2010 Page 2 If you have any questions regarding our response, please contact this office. Very truly yours, /s/ Chien Chih Liu Chien Chih Liu President and Chief Executive Officer
